Filed:  August 9, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
BILL SIZEMORE,
	Petitioner,
	v.
HARDY MYERS,
Attorney General for the State of Oregon,
	Respondent.
_____________________________
TRICIA BOSAK
and JAMES SAGER,
	Petitioners,
	v.
HARDY MYERS,
Attorney General, State of Oregon,
	Respondent.
(SC S48390; S48391)
(Consolidated for Opinion)
	En Banc
	On petitions to review ballot titles. S48390 was submitted on the record July 19, 2001; S48391 was
argued and submitted July 24, 2001.
	Gregory W. Bryne, Portland, filed the petition for
petitioner Sizemore.
	Margaret S. Olney, of Smith, Gamson, Diamond & Olney,
Portland, argued the cause and filed the petition for petitioners
Bosak and Sager.
	Janet A. Metcalf, Assistant Attorney General, Salem, argued
the cause for respondent.  With her on the answering memoranda
were Hardy Myers, Attorney General, and Michael D. Reynolds,
Solicitor General.
	GILLETTE, J.
	Ballot title referred to Attorney General for modification.
		GILLETTE, J.
		Petitioners (1) in these two ballot title review
proceedings challenge various aspects of the Attorney General's
certified ballot title for a proposed initiative measure that has
been denominated by the Secretary of State as Initiative Petition
28 (2002).  For the reasons that follow, we conclude that the
ballot title fails in one respect to comply with the relevant
legal standard.  We therefore refer the matter to the Attorney
General for modification.
		The proposed measure would amend the Oregon
Constitution by adding a section, the main thrust of which is to
eliminate, over a five-year period, most property taxes on
primary residences that are owned by persons aged 65 and above. 
The Attorney General's certified ballot title for the proposed
measure is as follows:

"AMENDS CONSTITUTION: INCREMENTALLY REDUCES, THEN WITHIN FIVE YEARS ELIMINATES, MOST PROPERTY TAXES SENIORS PAY ON PRIMARY RESIDENCE

		"RESULT OF 'YES' VOTE: 'Yes' vote first
incrementally reduces, then within five years
eliminates, most residential property taxes seniors
pay; also requires counties to make payments to senior
renters.
		"RESULT OF 'NO' VOTE: 'No' vote retains current
property tax laws; rejects proposal to eliminate within
five years most property taxes seniors pay, and to
require payments to renters.
		"SUMMARY: Amends Oregon Constitution.  Current
laws tax residential property owners equally, but allow
low income seniors to defer property taxes.  Measure
would eliminate within five years most property taxes
on seniors' primary residence.  Measure does not affect
temporary voter-approved property taxes.  Maximum tax
reduction is 150 percent of property tax due on average
home in same county as taxpayer's primary residence. 
In first year, seniors 80 and older receive maximum
reduction; seniors 65-79 receive 25 percent reduction. 
By fifth year, seniors 65 and older receive maximum
reduction.  Measure also would require counties to pay
senior renters amount equal to tax reduction they would
have received as owners.  Measure would reduce revenues
available for schools and other government services
funded by property taxes.  Other provisions."

		Petitioners in both proceedings are electors who are
dissatisfied with the certified ballot title, who timely
submitted written comments respecting the Attorney General's
draft ballot title, and who therefore are entitled to bring the
present proceedings.  ORS 250.085(2).
In case number SC S48390, petitioner Sizemore (who is
one of the chief petitioners for the proposed measure) challenges
all four aspects of the Attorney General's certified ballot
title, viz., the caption, (2) the result statements, (3) and the
summary. (4)  We have considered each of petitioner's arguments
respecting each of the parts of the ballot title and conclude
that none is well taken.  
		In case number SC S48391, petitioners Bosak and Sager
challenge only the Attorney General's caption. (5)  They argue that
the proposed measure has two separate subjects:  (1) eliminating
most property taxes that senior citizens now pay on their primary
residences; and (2) requiring that senior citizens who rent their
primary residence be paid by the taxing authority an amount
equivalent to the tax reduction that the senior citizens would
have received, had they owned their primary residence.  The flaw
in the Attorney General's caption, petitioners assert, is that it
mentions only the first subject of the proposed measure.
		The Attorney General responds to the foregoing argument
as follows:

		"When petitioners advanced that same complaint at
the comment stage, it seemed unconvincing.  On further
reflection, however, we are persuaded that petitioners
are right, and that the provision regarding payments to
senior renters must be mentioned in the ballot title
caption for it to substantially comply.  This court has
held that '[t]he "subject matter" of a proposed measure
may not be reducible to a single phrase: two or more
phrases may be required.'  Novick/Sager v. Myers, 329
Or 11, 16, 986 P2d 1 (1999). * * * This court also has
concluded that when the subject matter of a measure is
not reducible to a single phrase and when the measure
has more than one important aspect, those multiple
aspects 'should be included in the caption, if that can
be done within the [15]-word limit[.]" Novick v. Myers,
330 Or 351, 356, 7 P3d 518 (2000)."

(Some citations omitted.)
	We accept that concession.  The caption should, if
possible, reflect both subjects in the proposed measure.  The
memorandum filed by the Attorney General asserts that such a
modification would be possible.  We conclude, therefore, that the
Attorney General's caption does not comply substantially with the
requirements of ORS 250.035(2)(a).  Under ORS 250.085(8), Or Laws
200l, ch 802, § 2 (House Bill 2213 (2001), § 2), the ballot title
is referred to the Attorney General for modification.  See
Flanagan v. Myers, 332 Or 318, ___ P3d ___ (2001) (explaining
procedure under 2001 legislative amendments to ORS 250.085).
	Ballot title referred to Attorney General for
modification.G1


1. 	We have consolidated the two proceedings for the
purpose of this opinion.

Return to previous location.



2. 	A ballot title for a state measure shall contain a
caption of not more than 15 words that reasonably identifies the
subject matter of the measure.  ORS 250.035(2)(a).

Return to previous location.



3. 	A ballot title for a state measure shall contain simple
and understandable statements not to exceed 25 words that
describe the result if the measure is approved or if it is
rejected.  ORS 250.035(2)(b) and (c).

Return to previous location.



4. 	A ballot title for a state measure shall contain a
concise and impartial statement of not more than 125 words that
summarizes the measure and its major effect.  ORS 250.035(2)(d).

Return to previous location.



5. 	Petitioners also challenged the Attorney General's "no"
result statement in their petition, but they withdrew that
challenge at oral argument.

Return to previous location.